United States Heating Oil Fund, LP Exhibit 99.1 Monthly Account Statement For the Month Ended March 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (67,410) Unrealized Gain (Loss) on Market Value of Futures 220,727 Interest Income 986 ETF Transaction Fees 1,000 Total Income (Loss) $ 155,303 Expenses Investment Advisory Fee $ 2,056 Brokerage Commissions 807 NYMEX License Fee 85 Non-interested Directors' Fees and Expenses 34 Prepaid Insurance Expense 4 Other Expenses 8,525 Total Expenses 11,511 Expense Waiver (8,011) Net Expenses $ 3,500 Net Gain (Loss) $ 151,803 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 3/1/09 $ 3,892,832 Additions (100,000 Units) 2,186,790 Net Gain (Loss) 151,803 Net Asset Value End of Period $ 6,231,425 Net Asset Value Per Unit (300,000 Units) $ 20.77 To the Limited Partners of United States Heating Oil Fund,
